EXHIBIT 10.85.11

ELEVENTH AMENDMENT

TO

CREDIT AGREEMENT

Dated as of June 28, 2006

This ELEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is among
MICROSEMI CORPORATION, a Delaware corporation (the “Borrower”), the several
financial institutions party to the Credit Agreement referred to below
(collectively, the “Lenders”; individually, a “Lender”), and COMERICA BANK, as
administrative agent for the Lenders (the “Administrative Agent”).

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of April 2, 1999, as amended by the First
Amendment to Credit Agreement dated as of June 25, 1999, the Second Amendment to
Credit Agreement dated as of February 14, 2000, the Third Amendment to Credit
Agreement dated as of April 2, 2001, the Fourth Amendment to Credit Agreement
dated as of May 25, 2002, the Fifth Amendment to Credit Agreement dated as of
December 5, 2002, the Sixth Amendment to Credit Agreement dated as of
December 10, 2003, the Seventh Amendment to Credit Agreement dated as of
March 31, 2004, the Eighth Amendment to Credit Agreement dated as of March 31,
2004, the Ninth Amendment to Credit Agreement dated as of March 29, 2005, and
the Tenth Amendment to Credit Agreement dated as of June 1, 2006 (as so amended
the “Credit Agreement”; capitalized terms used and not otherwise defined herein
have the meanings assigned to such terms in the Credit Agreement).

(2) The Borrower has requested that the Administrative Agent and the Lenders
make certain amendments to the Credit Agreement.

(3) The Administrative Agent and the Lenders are, on the terms and conditions
stated below, willing to grant the request of the Borrower.

NOW, THEREFORE in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. Effective as of the date hereof and subject
to the satisfaction of the conditions precedent set forth in Section 2 hereof,
the Credit Agreement is hereby amended as follows:

(a) The following definition is added to Section 1.1 in the appropriate
alphabetical sequence as follows:

“ ‘Special Permitted Investments’ means any of the following:

 

  (a) Direct obligations of, and obligations fully guaranteed by, the government
of the United States of America or direct agencies of the federal government, as
well as government chartered corporations that have either borrowing capacity at
the United States Treasury, or a call on United States Treasury funds to support
debt payments;

 

  (b) Direct obligations of, and obligations fully guaranteed by, any state or
territory of the United States of America with a credit quality of A1/P1- or AA-
by Standard & Poor’s (or equivalent);

 

  (c) Obligations of any municipal body within the United States of America with
a credit quality rating of at least A1/P1- or AA- by Standard and Poor’s (or
equivalent);



--------------------------------------------------------------------------------

  (d) Senior or preferred classes of pass-through securities registered under
the Securities Act of 1933 (Act), or issued under Rule 144A, with a credit
quality rating of at least AA- by Standard & Poor’s (or equivalent);

 

  (e) Obligations of any corporation that maintains a subordinated debt credit
quality rating of at least A1 or A+ by Standard & Poor’s (or equivalent);

 

  (f) Investment securities issued (guaranteed) by a financial institution that
is a member of the Federal Reserve System, provided that said institution is:

 

  (i) Ranked among the 100 largest United States institutions by assets (as
listed by the American Banker in its most current listing); or,

 

  (ii) An institution with equity of at least $500,000,000; or,

 

  (iii) An institution that meets the credit requirements stated elsewhere in
this section.

 

  (g) Investment securities issued (guaranteed) by any non-US financial
institution, provided that said institution is:

 

  (i) Ranked among the 50 largest in the world by assets (as listed by the
American Banker in its most current listing); or,

 

  (ii) An institution with equity of at least $750,000,000.

 

  (h) Public Securities Association (PSA) repurchase agreements, master notes or
deposits with counter parties that meet the credit requirements stated elsewhere
in this section; and

 

  (i) Shares in open-ended money market mutual funds as defined under Rule 2a-7
of the Investment Company Act of 1940.”

(b) Section 7.2.5(b) is amended and restated in its entirety as follows:

“(b) Cash Equivalent Investments and Special Permitted Investments;”

2. Conditions to Effectiveness. The amendments in Section 1 of this Amendment
shall be effective as of the date hereof, subject to the Administrative Agent’s
receipt of the following on or before June 28, 2006:

(a) counterparts of this Amendment executed by the Administrative Agent, the
Borrower and all Lenders;

(b) a Consent of Guarantors, in form and substance satisfactory to the Agent,
duly executed by each Guarantor; and

(c) such other documentation as the Administrative Agent or any Lender shall
reasonably request.

3. Representations and Warranties. The Borrower represents and warrants as
follows:

(a) Authority; Enforceability. The Borrower has the requisite corporate power
and authority to execute, deliver and perform this Amendment, and to perform its
obligations under the Credit Agreement as



--------------------------------------------------------------------------------

amended hereby. The execution, delivery and performance by the Borrower of this
Amendment, and the consummation of the transactions contemplated hereby, have
been duly approved by the Board of Directors of the Borrower and no other
corporate proceedings on the part of the Borrower are necessary to consummate
such transactions. This Amendment has been duly executed and delivered by the
Borrower. Each of this Amendment and the Credit Agreement as amended hereby
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms.

(b) Loan Document Representations and Warranties. The representations and
warranties contained in each Loan Document are true and correct on and as of the
date hereof, before and after giving effect to this Amendment, as though made on
and as of such date (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date).

(c) Absence of Default. No event has occurred and is continuing, or would result
from the effectiveness of this Amendment, that constitutes a Default.

4. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified and amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile shall be effective as delivery of a manually executed account of this
Amendment.

[end of Amendment; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eleventh Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

COMERICA BANK, as Administrative Agent

By:

 

/s/ Jennifer S. Seto

Name:

 

Jenifer S. Seto

Title:

  V.P.

Address:

  Comerica Bank     500 North State College Boulevard     Suite 570     Orange,
CA 92868     Telephone: 714-940-6767     Facsimile: 714-940-6719     Attention:
Jennifer S. Seto

COMERICA BANK, as a Lender

By:

  /s/ Jennifer S. Seto

Name:

  Jenifer S. Seto

Title:

  V.P.

Address:

  Comerica Bank     500 North State College Boulevard     Suite 570     Orange,
CA 92868     Telephone: 714-940-6767     Facsimile: 714-940-6719     Attention:
Jennifer S. Seto

 

This Amendment is approved and

accepted as of the date first above written

MICROSEMI CORPORATION

By:

  /s/ David R. Sonksen

Name:

  David R. Sonksen

Title:

  Executive Vice President,   Chief Financial Officer,   Treasurer and Secretary